Title: Thomas Jefferson to James P. Preston, 11 March 1819
From: Jefferson, Thomas
To: Preston, James Patton


          
            Sir
            Monticello Mar. 11. 19
          
          I yesterday recieved your favor of Feb. 27. covering the appointment of the 13th of the same month with which you have been pleased to honor me as a Visitor of the University of Virginia. impressed with the important effect which well conducted education will produce on the character and happiness of my native state, and ambitious for it’s reputation and prosperity, I accept the charge willingly, and will endeavor to supply by zeal the defects of which I am sensible in the high qualifications required by an institution of such future augury. I pray you to accept the assurance of my highest respect and esteem.
          
            Th: Jefferson
          
         